UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2288


ZENNA MCCLAM,

                Plaintiff - Appellant,

          v.

LAKE CITY FITNESS     CENTER,    f/k/a      IH3   Wellness   Center;
HOPEHEALTH, INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Bruce H. Hendricks, District Judge.
(4:13-cv-03316-BHH)


Submitted:   March 29, 2016                   Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Zenna McClam, Appellant Pro Se. Robert Thomas King, KING LOVE &
HUPFER, LLC, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Zenna McClam appeals from the district court’s order adopting

the recommendation of the magistrate judge and denying relief on

her employment discrimination action.   We have reviewed the record

and find no reversible error.       Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by the

district court.   McClam v. Lake City Fitness Ctr., No. 4:13-cv-

03316-BHH (D.S.C. Sept. 21, 2015).   We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                2